[Cite as Williams v. State, 2011-Ohio-4118.]


          Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                               Nos. 96038, 96039, and 96040




                    RICARDO L. WILLIAMS, ET AL.
                                                     PLAINTIFFS-APPELLEES

                                               vs.

                                     STATE OF OHIO
                                                     DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED



                                 Civil Appeal from the
                       Cuyahoga County Court of Common Pleas
                    Case Nos. CV-667345, CV-648777, and CV-655465

        BEFORE:            S. Gallagher, J., Sweeney, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: August 18, 2011
ATTORNEYS FOR APPELLANT

William D. Mason
Cuyahoga County Prosecutor

BY: Daniel T. Van
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEES

Robert L. Tobik
Cuyahoga County Public Defender

By: Cullen Sweeney
Assistant Public Defender
Suite 200
310 Lakeside Avenue
Cleveland, Ohio 44113




SEAN C. GALLAGHER, J.:

       {¶ 1} The state of Ohio, in a consolidated appeal, appeals the trial courts’ decisions to

deem Samual Dan’s, Randall Laraway’s, and Ricardo Williams’s (collectively “appellees”)

reclassification under Ohio’s Adam Walsh Act (“AWA”) unconstitutional in each of their

respective cases pursuant to State v. Bodyke, 126 Ohio St.3d 266, 2010-Ohio-2424, 933 N.E.2d

753.   For the following reasons, we affirm the decisions of the trial courts.
       {¶ 2} Dan and Laraway were convicted, in sister states, of crimes substantially similar

to Ohio sex offenses.    Both were required to register as sex offenders upon residing in Ohio

and did so under Megan’s law — ultimately replaced by the AWA.           Their registration duties

arose by operation of law.       Williams was convicted of rape and felonious assault with

specifications in Cuyahoga County; however, Williams was never adjudicated a sexually

oriented offender. Therefore, there is no prior judicial order requiring Williams to register.

His registration requirements likewise arose by operation of law.      Upon enacting the AWA,

the Attorney General reclassified the appellees into the AWA tier system.

       {¶ 3} The appellees filed separate petitions challenging the constitutionality of the

reclassification and asking the trial courts to restore the registration requirements that applied

pursuant to Megan’s law.     During the pendency of their challenges, the Ohio Supreme Court

rendered its decision in Bodyke, holding that the reclassification provisions of R.C. 2950.031

and 2950.032, authorizing the Ohio Attorney General to reclassify sex offenders, violates the

separation of powers doctrine as it impermissibly permits the executive branch to review and

alter past decisions of the judicial branch. Bodyke, 126 Ohio St.3d at paragraphs two and

three of the syllabus.   The Ohio Supreme Court’s remedy to the constitutional violation was to

completely sever the offending provisions from the statute.

       {¶ 4} The question presented by the current consolidated appeal is whether the act of

severing the reclassification provision affects all offenders reclassified by the Ohio Attorney
General regardless of the means in which their registration requirements arose.          The trial

courts, all answering that question in the affirmative, granted the appellees’ respective petitions

and restored their registration requirements as under Megan’s law.      It is from these decisions

that the state appealed, raising one assignment of error.

       {¶ 5} The state’s sole assignment of error, identical in all three appeals, provides as

follows:     “The trial court erred in applying State v. Bodyke, 126 Ohio St.3d 266,

2010-Ohio-2424, to a petitioner who was not classified under Megan’s law by an Ohio court

because under these circumstances there is no violation of the separation of powers doctrine.”

The state presents a question of law, the disposition of which hinges on the interpretation of

Bodyke.      Questions of law are reviewed de novo. Taylor Bldg. Corp. of Am. v. Benfield,

117 Ohio St.3d 352, 359, 2008-Ohio-938, 884 N.E.2d 12.          De novo appellate review means

that a court of appeals independently reviews the record and affords no deference to a trial

court’s decision. BP Communications Alaska, Inc. v. Cent. Collection Agency (2000), 136

Ohio App.3d 807, 812, 737 N.E.2d 1050.

       {¶ 6} Essentially, the state asks this court to deem the rationale behind the Bodyke

decision as controlling the outcome of the current appeals.      We must decline such a request

and adhere to the effects of the remedy in Bodyke of severing a constitutionally infirm

provision.     Accordingly, and based on recent precedent, we overrule the state’s sole

assignment of error.    Hannah, et al. v. Ohio, Cuyahoga App. Nos. 95883, 95884, 95886,
95887, 95888, and 95889, 2011-Ohio-2930, and Speight v. State, Cuyahoga App. Nos. 96041,

96042, 96043, 96044, and 96405, 2011-Ohio-2933.

       {¶ 7} The legal issue in Hannah and Speight was identical to the current appeal:

whether the decision in Bodyke applies to circumstances where the reclassification did not alter

a previous judicial decision.   In both cases, the sex offenders’ registration requirements arose

by operation of law and the Ohio Attorney General reclassified the offenders. The state argued

that the Ohio Supreme Court found the reclassification provision of the AWA unconstitutional

based on a separation-of-powers issue.    According to the state, it therefore must follow that if

separation of powers is not an issue for a particular offender — i.e., the offender’s registration

requirements arose as an operation of law rather than by judicial decree — then the holding in

Bodyke is inapplicable.

       {¶ 8} “We recognize[d] that the state raise[d] a conceivably correct interpretation of

Bodyke and that the language of Bodyke appears to limit its separation-of-powers holding to

judicially classified sex offenders and not those sex offenders classified by operation of law.

However, the remedy of Bodyke was complete and included total severance of the provisions

providing for the attorney general’s authority to reclassify sex offenders.”   Id. at ¶ 28.   This

district, therefore, determined that the remedy from Bodyke controlled the answer to the

question presented rather than the rationale behind the decision.                   Id.; Speight,
2011-Ohio-2933, ¶ 15-16; see, also, State v. Ortega-Martinez, Cuyahoga App. No. 95656,

2011-Ohio-2540 (holding that the decision in Bodyke applies to out-of-state offenders).

       {¶ 9} We accordingly overrule the state’s sole assignment of error.       Our precedent is

controlling.   The Ohio Supreme Court’s decision in Bodyke to sever the reclassification

provisions divested the Attorney General of authority to reclassify appellees regardless of

whether their previous registration requirements arose by judicial order or by operation of law.

       {¶ 10} The decisions of the trial courts are affirmed.

       It is ordered that appellees recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas

court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




SEAN C. GALLAGHER, JUDGE

JAMES J. SWEENEY, P.J., and
LARRY A. JONES, J., CONCUR